Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 03, 2018

The Court of Appeals hereby passes the following order:

A18A1934. LACOREY POWELL v. HEATH WILLIAMS et al.

      This case originated as a dispossessory proceeding in magistrate court. The
magistrate court entered a judgment in favor of Defendant Lacorey Powell, and
Plaintiffs Heath and Jennifer Williams appealed to state court. After a bench trial, the
state court ruled in favor of the plaintiffs. Powell filed a notice of appeal to this
Court. We, however, lack jurisdiction.
      When a state court order involves a de novo appeal from a magistrate court
decision, an appellant is required to follow the discretionary appeal procedure. See
OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg. Corp. East, 216 Ga. App. 82 (453
SE2d 119) (1995). Powell’s failure to do so deprives us of jurisdiction over this
appeal. Accordingly, this case is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/03/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.